4:20-cv-01696-RBH   Date Filed 04/30/20   Entry Number 1-1   Page 1 of 7




                               A
4:20-cv-01696-RBH   Date Filed 04/30/20   Entry Number 1-1   Page 2 of 7
4:20-cv-01696-RBH   Date Filed 04/30/20   Entry Number 1-1   Page 3 of 7
4:20-cv-01696-RBH   Date Filed 04/30/20   Entry Number 1-1   Page 4 of 7
4:20-cv-01696-RBH   Date Filed 04/30/20   Entry Number 1-1   Page 5 of 7
4:20-cv-01696-RBH   Date Filed 04/30/20   Entry Number 1-1   Page 6 of 7
4:20-cv-01696-RBH   Date Filed 04/30/20   Entry Number 1-1   Page 7 of 7
